Citation Nr: 1013678	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for onychomyocosis (claimed 
as fungus of both feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard between June 
1959 and June 1967, including active duty service from 
October 1961 to August 1962 and additional periods of active 
duty for training (ACDUTRA) from June 1960 to December 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, which in pertinent part, denied the 
benefit sought on appeal.  The following month, the Veteran's 
claims file was transferred to the Regional Office in 
Montgomery, Alabama (RO).  

In August 2007, the Veteran testified at the RO before the 
undersigned Veterans Law Judge during a Travel Board hearing.  
A transcript of the proceeding has been associated with the 
claims file. 

The claim on appeal was previously before the Board in 
September 2007 and in July 2009, when the matter was 
remanded.  In September 2007, the Board instructed the 
Appeals Management Center (AMC) to seek the Veteran's 
assistance to obtain any identified outstanding treatment 
records.  The AMC failed to attempt to obtain all the 
identified records.  In July 2009, the Board again remanded 
the issue for compliance with the September 2007 remand 
instructions.  Later in July 2009, the AMC sent a July 2009 
letter to the Veteran, and asked the Veteran to identify and 
submit a completed VA Form 21-4142, Authorization and Consent 
to Release Information.  The Veteran did not respond.  The 
Board finds that there has been substantial compliance with 
its July 2009 remand directive; no further action to ensure 
compliance is required.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




FINDINGS OF FACT

1.  Onychomycosis was not shown in service, at separation 
from active duty, or until several decades after the 
Veteran's discharge from Army National Guard service. 

2.  The preponderance of the evidence does not support a link 
between the onychomycosis and the Veteran's service. 


CONCLUSION OF LAW

Service connection for onychomyocosis is not warranted.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the July 2003 RO decision in the matter, VA 
sent a letter to the Veteran in December 2002 that addressed 
several of notice elements concerning his skin disability 
claim.  Subsequent to the July 2003 rating decision, VA sent 
the Veteran additional notice letters in February 2004, 
January 2006 and March 2006.  The February 2004 and January 
2006 letters informed the Veteran of what evidence is 
required to substantiate the disability claims, and apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  In the March 2006 notice letter, VA 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although some of the required notice was sent after the 
initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the combined notice 
provided in the February 2004, the January 2006, and the 
March 2006 letters fully complied with the requirements of 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, 
and after all the notice was provided the case was 
readjudicated and an April 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted that the 
Veteran has identified pertinent private treatment records 
with Dr. E.J.B. in Mobile, Alabama on a May 2004 VA Form 21-
4142, Authorization and Consent to Release Information.  The 
VA Form 21-4142 expires after 180 days.  As noted above, the 
Veteran failed to respond to the AMC's July 2009 request to 
identify and submit a completed VA Form 21-4142 for any 
outstanding treatment records.  The Board reminds the Veteran 
that VA's duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

VA provided the Veteran with examinations in January 2003.  
In that examination report, the VA examiner did not provide a 
medical opinion on whether the disability was etiologically 
related to service.  

While VA has not sought a medical opinion regarding his claim 
of service connection, the Board finds that a medical opinion 
is not necessary to render a decision under the circumstances 
of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2009).  The evidence of record does not show 
that the Veteran had any foot fungus in service.  On the 
October 2002 claim application form, the Veteran stated that 
his disability did not begin until 1997, and there is no 
medical evidence of foot fungus prior to 2002.  This evidence 
comes several decades after the Veteran's discharge.  
Moreover, there is no medical evidence of record that 
indicates a link between the current disability and the 
Veteran's service.  The Board finds that any medical opinion 
linking a currently diagnosed foot disability to service 
would be speculative at best.  As such, since obtaining a 
medical opinion would not assist in substantiating the 
Veteran's claim, VA has no further duty to assist in this 
regard. 38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection may also be granted for any disability 
diagnosed after discharge when all of the evidence 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, service connection for a "chronic 
disease" may be granted if manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is noted that active military service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That 
is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA because of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

In this case, the Veteran seeks service connection for 
onychomyocosis, originally claimed as bilateral foot fungus.  
In an October 2002 statement in support of the case, the 
Veteran asserted that the boots he wore in service caused his 
bilateral foot fungus.  The Veteran has testified that he 
developed foot fungus during the service. 

A review of the Veteran's service treatment records does not 
show any complaints, treatment or diagnoses for any foot 
fungus.  The report of a June 1959 examination prior to 
entrance shows the Veteran's feet were evaluated as normal, 
but it was noted that the Veteran had a lateral scar on his 
left foot.  On an associated report of medical history, the 
Veteran indicated that he experienced foot trouble prior to 
his enlistment.  There was no indication whether the 
Veteran's foot troubles involved any fungal disease or 
infection.  On the subsequent service examination reports of 
record, the Veteran's feet were evaluated as normal, and none 
of the later associated reports of medical history shows any 
indication of foot troubles.  See service treatment records 
dated November 1960, September 1961, October 1961, and June 
1962.  The record does not contain a medical examination 
report prior to the Veteran's separation from the Army 
National Guard. 

The first medical evidence of any foot-related fungal 
problems is shown in a May 2002 VA treatment record.  In that 
record, it was noted that the Veteran was being seen for a 
routine diabetes mellitus foot examination, and it showed 
that the Veteran had onychogryphosis.  On an October 2002 VA 
treatment record, it was noted that the Veteran had 
onychauxic type disease on eight toenails.  Subsequent VA 
treatment records continue to show treatment for similar 
bilateral foot conditions.  None of the treatment records 
contains a medical statement on the etiology of the 
condition. 

In January 2003, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted that the Veteran reported a fungal infection 
on his feet for the past two years.  The Veteran was 
diagnosed with onychomycosis of the toenails.  The examiner 
did not provide any other pertinent medical statements. 

Here, the record shows the Veteran has a current diagnosis of 
onychomycosis.  The service treatment records do not show any 
complaints of or treatment for any foot fungus in service.  
The remaining question on appeal is whether the preponderance 
the evidence supports a finding that the current disability 
is related to service.  Based on a review of the evidence, 
the Board finds the weight of the evidence is against such a 
finding. 

First, there is no medical evidence showing that the 
Veteran's disabilities were present until several decades 
after the Veteran's service.   See 38 C.F.R. § 3.303.  The 
Board acknowledges the Veteran's testimony that his 
onychomyocosis began in service, shortly after he was 
relocated from Fort Benning in 1960.  While the Board does 
not doubt the sincerity of the Veteran's current belief that 
his symptoms were present in service, the record contains 
some inconsistencies that diminish the reliability of the 
Veteran's current recollections.  On the October 2002 
application for benefits form, the Veteran stated that the 
bilateral foot fungus began in 1997, and during the January 
2003 examination, the Veteran reported that he had symptoms 
for the past two years.  Based on the Veteran's conflicting 
statements, the Board finds that the Veteran is not credible 
to the extent that he reports the onset of his current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statement, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.  

Moreover, the contemporary medical evidence at the time of 
the Veteran's service does not confirm his assertions.  
Rather, the four examination reports after 1960 do not show 
any indication of fungal disease or infection on the 
Veteran's feet.   The Board finds the subsequent examination 
reports to be very probative evidence against the Veteran, as 
they are very close in time to the date in question.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by a veteran).

The record does not show any evidence of onychomycosis or any 
other foot-related disease or infection until several decades 
after the Veteran's Army National Guard service.  The 
significant evidentiary gap between the Veteran's active 
service and the earliest medical evidence of chronic fungal 
disability weighs heavily against the Veteran's claims on a 
direct basis.  A lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Additionally, the record lacks medical evidence establishing 
a possible relationship between the Veteran's onychomycosis 
and his period of active service.  The Board has considered 
the Veteran's assertions that his skin problems are related 
to his service. It is noted that the record shows the 
Veteran's military occupational specialty as a medical 
specialist.  In this regard, the Veteran is competent to 
attest to facts surrounding his claim, and as person with 
medical knowledge, he may be competent to provide a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   As shown 
above, the Board does not find the Veteran has provided 
credible statements.  Therefore, to the extent, his statement 
contains a medical etiology of his current disabilities; this 
is simply not credible or persuasive evidence.  The record is 
devoid of any competent evidence indicating a link between 
disability and the Veteran's service.  

In sum, there is no indication of any foot-related fungal 
disease or infection in service.  The first evidence of any 
foot-related fungus was not shown until several decades after 
the Veteran's Army National Guard service, and there is no 
medical opinion linking the current disability to service.  
The preponderance of the medical evidence is against a 
finding that onychomycosis is related to service.  
Consequently, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim must be 
denied.  




ORDER

Entitlement to service connection for onychomycosis is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


